Citation Nr: 1753702	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  13-23 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability for the period prior to November 5, 2008, and in excess of 20 percent thereafter.

2.  Entitlement to an extension of a temporary total disability (TTD) rating under 38 C.F.R. § 4.30 beyond May 31, 2007, based on the need for convalescence following surgical treatment of a service-connected lumbar spine disability.

3. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity (RLE) before September 11, 2015 and in excess of 40 percent thereafter.

4. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity (LLE) before August 19, 2015 and in excess of 20 percent thereafter.




REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968 and from February 1991 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which effectuated a September 2010 Board decision that awarded service connection for a lumbar spine disability. 

A July 2013 rating decision awarded a higher 20 percent rating for the Veteran's lumbar spine disability, effective November 5, 2008.  As this did not constitute an award of the full benefit sought on appeal, this matter remains on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The RO granted service connection for a radiculopathy of the RLE and LLE as secondary to the service-connected Degenerative Disc Disease of Lumbar spine in a May 2012 rating decision and assigned 10 percent disability rating effective January 19, 2011.  The rating for LLE was increased to 20 percent by way of a rating decision issued in January 2016.  On the other hand, the rating for RLE was increased to 40 percent in a November 2015 rating decision.  The rating criteria for rating lumbar spine disability specifically contemplates neurological manifestations as part of a spine condition that could be rated separately, as such the issue of higher evaluation for the radiculopathy of the RLE is also on appeal before the Board. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

In addition, in the last remand, the Board noted that the issue of TDIU was not currently before it pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board is cognizant that the Veteran has subsequently filed a formal claim for TDIU, noting the effect of his back disability on his employability.  The Veteran, however, is service-connected for other disabilities not in appellate status and the RO is currently developing this claim based on the Veteran's multiple service-connected disabilities.  Considering this procedural history, the Board again finds that the issue of TDIU is not currently before it.

The Board previously remanded these claims for further development in September 2015 and February 2016.  Because there has been substantial compliance with the remand directives, the Board will proceed to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 


FINDINGS OF FACTS

1. The Veteran's lumbar spine disability is manifested by severe pain and muscle spasm before November 5, 2008.

2. The Veteran's lumbar spine disability is not manifested by a range of forward flexion that is less than 30 degrees or favorable ankylosis of the entire thoracolumbar spine after November 5, 2008. 

3.  The Veteran's need for convalescence following surgical treatment did not extend beyond May 31, 2007. 

4.  Before September 11, 2015, the Veteran's radiculopathy of the RLE was manifested by impairment consistent with moderate incomplete paralysis of the sciatic nerve. 

5. After September 11, 2015, the Veteran's radiculopathy of the RLE is not manifested by muscular atrophy. 

6. The Veteran's radiculopathy of the LLE was not manifested by moderate incomplete paralysis of the sciatic nerve before August 19, 2015. 

7. The Veteran's radiculopathy of the LLE was not manifested by moderately severe incomplete paralysis of the sciatic nerve after August 19, 2015. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for spine disability have been met before November 5, 2008. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (2017).

2. The criteria for a disability rating in excess of 20 percent for spine disability have not been met after November 5, 2008. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (2017).

3. The criteria for extension, beyond May 31, 2007, of the total disability rating based on convalescence following the Veteran's April 2007 back surgery, have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.30 (2017).

4. The criteria for an initial rating higher than 10 percent for radiculopathy of the RLE before September 11, 2015 have been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2017).

5. The criteria for an initial rating higher than 40 percent for radiculopathy of the RLE after September 11, 2015 have not been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2017).

6. The criteria for an initial rating higher than 10 percent for radiculopathy of the LLE before August 19, 2015 have not been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2017).

7. The criteria for an initial rating higher than 20 percent for radiculopathy of the LLE after August 19, 2015 have not been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations in November 2008, November 2012, October 2015, and December 2016; as discussed in greater details below, the Board finds these examination to be adequate upon which to adjudicate the merits of this appeal.

II. Increase rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  In the Rating Schedule, diagnostic codes (DC) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

A. Lumbar spine disability

The Veteran's back condition is currently rated as 10 percent disabling before November 5, 2008 and 20 percent thereafter under DC 5243, which is applicable to intervertebral disc syndrome (IVDS).  

Diseases and injuries pertaining to the spine, including IVDS, are rated under a general formula (General Rating Formula) unless evaluating under DC 5243-which is only applicable to IVDA-would result in higher evaluation for a veteran.  

Pursuant to the General Rating Formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine that is 30 degrees or less; or where favorable ankylosis of the entire thoracolumbar spine is present. A higher 50 percent rating is assigned, where there is unfavorable ankylosis of the entire thoracolumbar spine.  The maximum 100 percent is assigned if there is unfavorable ankylosis of the entire spine.  

DC 5243 allows rating based on incapacitating episodes. 38 C.F.R. § 4.71, DC 5243.  Incapacitating episodes are defined as periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician.  Id. at Note (1).  Accordingly, a 40 percent rating is assigned when there is incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A higher 60 percent rating is assigned if the incapacitating episode lasts 6 weeks in the last twelve months. 

Here, the available medical records do not document any bed rest prescribed by a physician during the pertinent time period.  Therefore, the Board need not rate the Veteran's back disability based on incapacitating episodes. 

As a preliminary matter, the Board notes that all identified private medical records have been obtained and there are no additional outstanding medical records.  From February 2007 to April 05, 2007, the evidence does not establish that the Veteran's impairment in terms of precise degrees of limitation of range of motion.  However, VA outpatient notes from February 2007 reflect that the Veteran's forward flexion and extension were reduced.  Because of the Veteran has undergone back surgery in April 2007, a range of motion test conducted after the surgery does not illustrate the limitation he had before said surgery.  

Notwithstanding, there is evidence that the Veteran had severe pain and muscle spasm before his surgery, which was not severe enough to cause abnormal gait.  See May 2010 hearing transcript at 9; see also St. Dominic-Jackson Memorial Hospital exam note from April 2007.  Furthermore, review of the Veteran's postoperative exam from May 2007 indicates that the Veterans impairment was improved by the surgery.  This suggests that a rating lower than what is assigned after his surgery is not appropriate.  Based on the totality of the evidence of record and affording the Veteran the benefit of the doubt, the Board finds that his impairment from February 13, 2007 to April 5, 2007 approximates the level contemplated by a 20 percent rating.  The record, however, does not support a rating higher than 20 percent to the extent the Veteran had normal gait and there is no evidence showing abnormal spinal contour or a limitation of range of motion consistent with a 30 percent rating.  

With respect to the period after convalescent rating, the Veteran's impairment is rated as 10 percent disabling from June 1, 2007 to November 04, 2008 and 20 percent rating thereafter.  The Board finds that such staged rating is not warranted.  While the RO assigned a 20 percent rating effective as of the date of the November 2008 VA examination, the Board finds insufficient evidence to establish that the exam was not reflective of the severity of the Veteran's impairment throughout the period from June 1, 2007 to November 04, 2008. That is, the record is devoid of evidence suggesting that the severity of the Veteran's impairment was less before the November 2008 examination.  In fact, VA treatment records reflected that the Veteran continued to experience chronic pain during this period. In particular, VA pain outpatient note from April 2008 shows that the Veteran had reduced flexion and extension without providing the limitation in terms of degrees.  Absent evidence showing the contrary, the Board finds that the November 2008 VA examination reflects the Veteran impairment from June 1, 2007 to November 04, 2008. 

During the November 2008 VA examination, the Veteran had a 65 degrees forward flexion, 15 degrees extension, 15 degrees right and left lateral bending,  15 degrees of right and 25 degrees left lateral rotation.  The examiner noted pain throughout the range of motion test.  There was no additional functional loss noted after repetitive motion test.  The examination notes objective evidence of muscle spasm "with slight list to the left."  The Board recognizes that examiner's language is not clear as to whether the muscle spasm caused abnormal gait.  However, affording the Veteran the benefit of the doubt, the report appears to suggest that his gait was affected by muscle spasm.  Combined with the Veteran's limitation of motion, the muscle spasm noted is sufficient to establish that the Veteran's impairment closely approximated a 20 percent rating at that time. Based on this, a 20 percent rating, but not higher is warranted from June 1, 2007 to November 04, 2008.    

A rating in excess of 20 percent is not warranted throughout the appeal period.  A November 2012 examination reflects that the Veteran had a range of forward flexion of 45 degrees; extension of 15 degrees; right lateral flexion of 20 degrees; and left lateral flexion of 30 degrees or greater.  Rotation to the right and left was 20 degrees.  There was no additional degree of limitation because of pain.  Nor was muscle spasm or guarding noted.  

A September 2015 VA examination elicited 70 degrees range of forward flexion, a 10 degrees extension, a later right flexion of 20 degrees, a lateral left flexion of 20 degrees, as well as right lateral rotation of 25 degrees and left lateral rotation of 30 degrees.  There was pain present throughout the range of motion test, but no additional functional loss noted as a result.  There was no guarding or muscle spasm noted.  A November 2016 VA examination reflects a result of a range of motion test that was the same except for lateral flexion limited to 15 degrees, a right lateral rotation limited to 30 degrees, and left lateral rotation limited to 20 degrees.  There was no ankylosis noted.  

In sum, during all of the VA examinations of record, the Veteran had a forward flexion that was above the 30 degrees and the record is negative for favorable ankylosis.  For this reason, the Veteran's impairment was less than what is contemplated for a 30 percent rating.  

The Board has considered whether a higher evaluation is warranted based on 38 C.F.R. §§ 4.40, 4.45.  Ordinarily, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. 38 C.F.R. §§ 4.40, 4.45 (2016); Mitchell v. Shinseki, 25 Vet. App. 32  (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").   

Here, the Board acknowledges that the examinations of record were not conducted during the reported flare-ups.  The Veteran reported that his pain is worsened by walking, prolong standing, and change in the weather. See November 2012 VA examination.  He also reported that his pain is worse in the morning. Id.  To the extent the Veteran reported flare-ups during morning, the September 2015 VA examination was scheduled in the morning. The record is negative for evidence that show additional functional loss due to flare-up.  To the contrary, repetitive motion tests administered throughout all of the exams of record did not reflect additional functional loss.  The evidence of record is sufficient to determine the overall functional impact and this evidence does not support rating higher than assigned by this decision.

B. Radiculopathy

The Veteran's radiculopathy of the RLE and LLE are assigned disability rating under DC 8520. 

DC 8520 provides ratings based on paralysis of the sciatic nerve. The minimum 10 percent rating is warranted for incomplete mild paralysis. A 20 percent rating is warranted for moderate incomplete paralysis. A 40 percent rating is warranted for moderately severe incomplete paralysis. A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. The maximum 80 percent rating is warranted for complete paralysis, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, DC 8520.

Terms such as "mild," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, VA must evaluate all the evidence so that its decisions are equitable and just. 38 C.F.R. § 4.6. The use of such terms by VA examiners or other physicians will be considered, but are not dispositive when assigning an evaluation. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

i. Right Lower Extremities
 
The Veteran's radiculopathy of the RLE is rated as 10 percent disabling before September 11, 2015 and 40 percent thereafter.  

The evidence does support a rating higher than 10 percent before September 11, 2015.  To that end, an April 2012 VA examination showed that the Veteran had mild incomplete paralysis of the sciatic nerve, external popliteal nerve, musculocutaneous nerve, and anterior tibial nerve.  A November 2012 and January 2015 VA examinations reflect that the Veteran had moderate paresthesias and/or dysesthesias.  The January 2015 exam also showed that the Veteran had moderate numbness. Although both examiners' noted the Veteran's radiculopathy as mild, the Board is not bound by this characterization.   

Neurological consult notes from August 2015 reflect that the Veteran reported severe intermittent pain radiating down his right leg.  Combined with the Veteran's lay statement that he can only walk about 100 years without experiencing symptoms, the Board finds the medical evidence of record reflects a level of impairment that is consistent with a moderate incomplete paralysis of the sciatic nerve, which is contemplated by a 20 percent rating.  However, a higher 40 percent rating is not warranted because the evidence does not show constant or intermittent pain.  Nor does the exam reflect abnormal muscle strength. 

Furthermore, the evidence does not support a rating higher than 40 percent after September 2015.  A peripheral nerves condition examination conducted in September 2015 reflects severe intermittent pain in RLE, moderate paresthesias and/or dysesthesias, moderate numbness, and an incomplete paralysis that was characterized as moderately severe.  However, examinations from November 2016 and found mild incomplete paralysis of the sciatic nerve manifested by mild intermittent pain and mild paresthesias and/or dysesthesias.  

The Veteran had normal muscle strength and sensory test results.  He also had no muscle atrophy.  Based on this evidence, a rating higher than 40 percent is not warranted because the evidence does not reflect that the Veteran had severe impairment with marked atrophy.    

ii. Left Lower Extremities

The Veteran's radiculopathy of the LLE was rated as 10 percent disabling before August 2015 and 20 percent disabling thereafter. 

Before August 2015, the medical evidence of record does not reflect impairment consistent with a moderate incomplete paralysis of the sciatic nerve to warrant a rating higher than 10 percent.  To that end, the November 2012 and January 2015 VA examinations show that he had radiculopathy of LLE manifested by mild paresthesias and/or dysesthesias.  The January 2015 VA examination also showed that the Veteran had mild numbness. However, the Veteran had normal muscle strength reflex and sensory response.  Therefore, a higher than 10 percent rating for this period is not appropriate.  

For the period after August 2015, the medical evidence does not establish a moderately severe level of impairment.  During the September 2015 VA examination, the Veteran had moderate symptoms such as intermittent pain, paresthesias and/or dysesthesias, and numbness.  The examiner noted a moderate incomplete paralysis of the sciatic nerve.  The exam shows that the Veteran used braces occasionally and cane occasionally.    

Neurology consult note from September 2015 reflects that the Veteran reports having severe pain radiating down his left leg after prolog standing.  He also reported numbness and weakness.  See Treatment records from October 2015 Mississippi Brain and Spine.

November 2016 VA examination reflects that the Veteran had mild radiculopathy manifested by mild intermittent pain and paresthesias and/or dysesthesias.  The Veteran regularly uses braces.  

Based on the aforementioned, the Board finds that the balance of the evidence of record does not reflect a moderately severer degree of impairment.  Rather, the evidence shows that the severity of the Veteran's impairment approximates the level contemplated by a 20 percent rating after August 2015.

C. Extraschedular

Ordinarily, the Board may also apply an extraschedular rating, where a case presents an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2017).  Here, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's back disability and radiculopathy of the feet that would render the schedular criteria inadequate.  The Veteran describes having pain after prolog standing or walking, as well as numbness, which are symptoms contemplated in the assigned schedular rating.  Thus, the Board finds no exceptional or unusual disability picture in this case, and as such application of extraschedular is unnecessary. 



III. Temporary Total Rating

The Veteran contends that he should have been awarded three months of convalescent rating.  

A temporary total disability rating will be assigned when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted for treatment of a service-connected disability. 38 C.F.R. § 4.30. A temporary total rating will be assigned if the hospital or outpatient treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30 (a). The U.S. Court of Appeals for Veterans Claims (Court) has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury. Recovery is defined as the act of regaining or returning toward a normal or healthy state. Felden v. West, 11 Vet. App. 427, 430 (1998).

In this case, the Veteran asserts that a three months convalescent rating is warranted because he had two surgeries in a matter of months.  See May 2010 hearing transcript at 11.  The medical evidence of record shows that the Veteran had surgery in December 2006 and April 2007.  A TTD for the December 2006 surgery is not warranted because the Veteran's back disability was not service-connected at that time.  

With respect to the April 2007 surgery, the Board recognizes that the record does not have hospital a record from St. Dominic Hospital documenting the Veteran's discharge date following his surgery in April 6, 2007.  Review of the record shows that multiple attempts to obtain outstanding records have been made.  The Veteran was asked to complete VA Form 21-4142, Authorization to Disclose Information, so his private medical records could be obtained.  He was also contacted in October 2016 at which time he indicated that there are no additional evidence that could be submitted for consideration.  VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

Notwithstanding, the record contains operative notes detailing the surgical procedure in April 6, 2007 and an entry from a follow-up examination on April 19, 2007 that states that the Veteran returned to get staples removed  Therefore, while the medical evidence does not provide exact date of discharge, it shows that the Veteran was discharged in less than a month. Further, the Veteran had a follow-up examination in May 24, 2007, where Dr. A.I.L indicated that the he was doing "exceptionally well" and that he has returned to work at that time.  VA treatment record in June 2007 shows that while the Veteran continued to have pain after his surgery, he was able to function and carry out daily activities.  

Based on the foregoing evidence, the Board finds that an extension beyond May 31, 2007 for the temporary total disability rating for convalescence is not warranted.


ORDER

Entitlement to an initial evaluation of 20 percent for a lumbar spine disability for the period prior to November 5, 2008 is granted, subject to the criteria applicable to the payment of monetary benefits.  

Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability for the period after November 5, 2008 is denied. 

Entitlement to an extension of a temporary total disability (TTD) rating under 38 C.F.R. § 4.30 beyond May 31, 2007, based on the need for convalescence following surgical treatment of a service-connected lumbar spine disability is denied. 

Entitlement to an initial rating on 20 percent for radiculopathy of the right lower extremity before September 11, 2015 is granted, subject to the criteria applicable to the payment of monetary benefits. 

Entitlement to an initial rating in excess of 40 percent for radiculopathy of the right lower extremity after September 11, 2015 is denied.

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity before August 19, 2015 is denied. 

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity after August 19, 2015 is denied. 




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


